[J-48-2014] [MO: Saylor J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


IN RE: NOMINATION PETITION OF   :              No. 29 MAP 2014
ROBERT GUZZARDI FOR THE         :
REPUBLICAN NOMINATION FOR       :              Appeal from the order of the
GOVERNOR OF PENNSYLVANIA IN THE :              Commonwealth Court at No. 158 MD 2014
REPUBLICAN PRIMARY OF MAY 20,   :              dated April 15, 2014.
2014                            :
                                :
                                :
APPEAL OF: RICHARD W. STEWART, :
ROBERT K. ROBINSON, RICHARD     :
TEMS AND DONNA M. COSMELLO      :              SUBMITTED: April 21, 2014


                                 CONCURRING OPINION


MR. CHIEF JUSTICE CASTILLE                        DECIDED: May 1, 2014
                                                  OPINION FILED: August 18, 2014
       I join the Majority Opinion, which accurately sets forth the proper approach to late

filings of statements of financial interests and fact-intensive equitable exceptions to clear

statutory language.     That equitable approaches are unwieldy and can lead to

inconsistent results is borne out by the circumstances of this case. I do not believe that

placement on the ballot should depend upon credibility determinations of a court – acting

in the compressed time-frame in which all election cases are prosecuted – weighing

non-textual “exceptions” to clear statutory mandates.           I thus agree that Robert

Guzzardi’s untimely filing with the Ethics Commission was fatal to his candidacy.

       I also write to note that, in my view, Guzzardi’s nomination petition was deficient for

an additional reason. For the reasons set forth in my Dissenting Statement in In re

Rankin, 874 A.2d 1145, 1145-48 (Pa. 2005), I would also hold that, when Guzzardi

identified himself as a “semi-retired businessman and lawyer” on his nomination petition,
he misrepresented his occupation and misled the electors who signed his petition. In

proceedings before the Commonwealth Court, Guzzardi testified that he is a “lawyer on

inactive status” who has not “practiced in a number of years, three or four at least.” N.T.,

4/3/14, at 177. As all Pennsylvania lawyers know, there is no “semi-retired lawyer”

status for members of the Pennsylvania Bar; attorneys are either active or inactive. At

least one grammatically correct reading of the notation “semi-retired businessman and

lawyer” indicates that Guzzardi is practicing law on a part-time basis; another fair reading

would be that he was semi-retired from business, but still a lawyer. Either reading by an

elector would reveal that the elector had been misled by the candidate, who was inactive

and not licensed to practice law, on either a full-time or “semi-retired” basis.

       In Rankin, a candidate for the office of Magisterial District Justice was on inactive

status as an attorney for a number of years before she filed her nomination petition, which

listed her current occupation as “attorney/publisher.” The trial court held that, as a result,

electors who signed Rankin’s nomination petition were “falsely led to believe that [she]

was a practicing attorney.” 874 A.2d at 1146 (Castille, J., dissenting). On appeal, a

single judge of the Commonwealth Court reversed in an unpublished memorandum

opinion, allowing the candidate to remain on the election ballot. This Court declined to

exercise discretionary review over that decision, leaving the legal question open for

determination another day.

       That day has come in an appeal before us as a matter of right; and I stand by my

view in Rankin, although the facts are slightly different here. In my Rankin dissent, I

explained why I agreed with the trial court’s holding that the candidate’s nomination

petition should have been set aside, as follows:


              Words are a lawyer's standard in trade, and lawyers should be held
       to their meaning. A former occupation is not a current occupation. A
       conditional or equivocal status is not an unequivocal one. And even


                              [J-48-2014] [MO: Saylor J.] - 2
         formerly admitted attorneys are expected to know how to comport
         themselves – at least when it comes to representation of their status as
         lawyers. What respondent viewed as an “explanation” of her conduct at
         the hearing below, properly understood, was a confession. During the
         hearing, respondent testified as follows[:] “I tell everybody that I practiced
         law until four years ago, and then I began publishing the newspaper.” But,
         that is not what her nominating petitions demonstrate. Respondent did not
         have personal contact with every elector who signed her petitions to inform
         them, contrary to what the petition said, that she was actually a “formerly
         admitted attorney.” Instead, she created a false impression that she was a
         practicing attorney. How was the electorate to know that respondent was
         not admitted to practice in Pennsylvania, and furthermore, was in apparent
         violation of disciplinary and ethical rules for holding herself out as such?
874 A.2d at 1148 (citations omitted).

         In this case, Guzzardi used the qualifying term “semi-retired” when identifying his

occupation, without making clear whether semi-retired applied to his being a business

person or both a business person and a lawyer. Even if the qualification is read as

applying to both professions, there is no reason to expect that the electors who signed his

petition understood the meaning of this ambiguous term, which has no relevant meaning

in terms of an actual status within the Pennsylvania Bar. The fact that a candidate for

Governor is a lawyer obviously would be a material consideration for electors.

Guzzardi’s description of his occupation was misleading and improper, and thus serves

as an independent, additional ground to order that Guzzardi’s nomination petition be set

aside.



         Mr. Justice Stevens joins this concurring opinion.




                                [J-48-2014] [MO: Saylor J.] - 3